     Case 1-17-01005-ess      Doc 383        Filed 03/08/21   Entered 03/08/21 18:25:04




                      UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF NEW YORK


In re Tashanna B. Golden f/k/a Tashanna B.        Chapter 7
Pearson,
                                                  Case No. 16-40809 (ESS)
                            Debtor.

Tashanna B. Golden f/k/a Tashanna B. Pearson      Adv. Proc. No. 17-1005 (ESS)
on behalf of herself and others similarly
situated,

                            Plaintiff,

              v.

National Collegiate Student Loan Trust 2005-3,
National Collegiate Student Loan Trust 2006-4,
GS2 2016-A, Pennsylvania Higher Education
Assistance Agency d/b/a American Education
Services, Firstmark Services,

                            Defendants.



       MOTION TO STRIKE EXPERT TESTIMONY OF MARK KANTROWITZ

       PLEASE TAKE NOTICE that upon the accompanying MEMORANDUM OF LAW IN

SUPPORT, all prior pleadings, orders and proceedings had herein, Defendants         National

Collegiate Student Loan Trust 2006-4, Goal Structured Solutions Trust 2016-A, Pennsylvania

Higher Education Assistance Agency d/b/a American Education Services, and Nelnet Servicing,

LLC d/b/a Firstmark Services (collectively, “Defendants”), hereby move this Court, before the

Honorable Judge Elizabeth S. Stong, United States Bankruptcy Judge, at the United States

Bankruptcy Court for the Eastern District of New York, 225 Cadman Plaza East, Brooklyn, New

York, for an order pursuant to Federal Rule of Evidence 702 to strike the expert witness
     Case 1-17-01005-ess       Doc 383     Filed 03/08/21    Entered 03/08/21 18:25:04




testimony of Mark Kantrowitz (Dkt. 372) and for such other and further relief as deemed just and

proper by this Court.

Dated: March 8, 2021

        McDERMOTT WILL & EMERY                         LOCKE LORD LLP

  By: /s/ H. Peter Haveles, Jr.                   By: /s/ Gregory T. Casamento
      H. Peter Haveles, Jr.                           Gregory T. Casamento
      340 Madison Avenue                              R. James DeRose, III
      New York, New York 10173                        200 Vesey Street, 20th Floor
      (212) 547-5650                                  New York, New York 10281
      phaveles@mwe.com                                (212) 415-8600
                                                      gcasamento@lockelord.com
        Attorneys      for        Defendant           rderose@lockelord.com
        Pennsylvania Higher       Education
        Assistance Agency                              J. Matthew Goodin
                                                       111 South Wacker Drive, Suite 4100
                                                       Chicago, Illinois 60606
                                                       (312) 443-0700
                                                       jmgoodin@lockelord.com

                                                       Attorneys for Defendants National
                                                       Collegiate Student Loan Trust 2006-4
                                                       and Goal Structured Solutions Trust
                                                       2016-A
      PERRY, GUTHERY, HAASE &
      GESSFORD, P.C., L.L.O.
      /s/ Charles F. Kaplan
  By: Charles F. Kaplan
      233 South 13th Street, Suite 1400
      Lincoln, Nebraska 68508
      (402) 476-9200
      ckaplan@perrylawfirm.com

        THE SENIAWSKI LAW FIRM
        PLLC
        Barbara L. Seniawski
        1460 Broadway FL 4
        New York, New York 10036
        (212) 595-4536
        barbara@seniawskilaw.com
Case 1-17-01005-ess   Doc 383   Filed 03/08/21   Entered 03/08/21 18:25:04




  Attorneys for Defendant Nelnet
  Servicing, LLC, d/b/a Firstmark
  Services
     Case 1-17-01005-ess        Doc 383     Filed 03/08/21    Entered 03/08/21 18:25:04




                                CERTIFICATE OF SERVICE

        I, Gregory T. Casamento, an attorney, hereby certify that on this 8th day of March, 2021,
true and correct copies of the foregoing Notice of Motion to Strike the Expert Testimony of Mark
Kantrowitz and Memorandum of Law in Support were served via ECF on all parties registered to
receive notification of such filing.




                                                   By: /s/ Gregory T. Casamento
                                                       Gregory T. Casamento
